Title: Verses on the Virginia Capitol Fire, 1 June 1747
From: Franklin, Benjamin
To: 


The capitol at Williamsburg, Virginia, was destroyed by fire on January 30, 1747. Addressing a special session of the General Assembly on April 1, Governor Sir William Gooch plunged directly into the matter: “The astonishing Fate of the Capitol occasions this meeting, and proves a Loss the more to be deplored, as being apparently the Effect of Malice and Design. I must indeed own it is difficult to comprehend how so flagitious a Crime could be committed, or even imagined, by any rational Creature. But when you have considered that the first Emission of the Smoke through the Shingles, was from an upper retir’d Room, without Chimney or Wainscot; that the Persons who on its first Appearance hasten’d thither to discover the Causes, found all the Inside of the Room in one Blaze, impossible to be extinguished; and that a Fire kindled by Accident could not have made so rapid a Progress; you will be forced to ascribe it to the horrid Machinations of desperate Villains, instigated by infernal Madness.” And he called upon the Assembly, as “the Fathers of your Country,” to take steps to repair the “Royal Fabrick.”
The Council replied in terms yet more fulsome. Saluting their governor as “a great Instrument under divine Providence, of conveying many Benefits to the Community, over which you so deservedly preside,” they asserted that “the raging Fire, which consumed the Capitol,” was “an awful Incitement to a general Reformation of Manners, the best Expedient for averting the wrathful Indignation of an incensed God …,” and expressed concern lest the religious enthusiasm introduced into Virginia by itinerant preachers should implant “a Spirit more dangerous to the common Welfare, than the furious Element, which laid the Royal Edifice in Ashes.” Finally they congratulated Gooch on his having been recently created baronet.
Gooch expressed his appreciation and thanks for the Council’s concern and congratulations, assuring them that he would “oppose the Progress of Heterodoxy and Immorality; and … promote true Religion and Virtue, the sure Foundation of our present Happiness, and the only Hope of our future Reward.” Neither Council nor Governor said anything more at this time about plans for rebuilding.
Franklin printed the addresses in the Gazette, May 14. At the same time, amused by the extravagant compliments and irrelevancies, he composed a humorous paraphrase in blank verse, which he sent to James Parker with copies of the original speech, address and answer, and a covering letter. Parker printed them at once in a supplement to his New-York Gazette for June 1. The Maryland Gazette reprinted the verses, which “made a deal of Laughter” in Annapolis. Parker printed them again in a supplement to the New-York Gazette, May 20, 1751.
The verses are ascribed to Franklin on authority of a letter from William Franklin to Jonathan Williams, Jr., in 1807, in which he listed some of his father’s uncollected writings and recalled that “one of them was written in Doggrel Rhime, travesting the Addresses of the Council and Assembly of Virginia to the Governor, on the Burning of an old Court-House, which they pompously stiled the Capitol! … It must, I think, be between 50 and 60 Years since that Piece was publish’d.”
 

Mr. Printer,
It may entertain the curious and learned Part of your Subscribers, if you give them the following genuine Speech and Address, which, for the Importance of the Subject, Grandeur of Sentiment, and Elegance of Expression, perhaps exceed Any they have hitherto seen. For the Benefit of more common Readers, I have turn’d them, with some Paraphrase, into plain English Verse. I am told by Friends, that my Performance is excellent: But I claim no other Praise than what regards my Rhyme, and my Perspicuity. All the other Beauties I acknowledge, are owing to the Original, whose true Sense I have every where follow’d with a scrupulous Exactness. If envious Critics should observe, that some of my Lines are too short in their Number of Feet, I own it; but then, to make ample Amends, I have given very good Measure in most of the others. I am, Sir, your constant Reader,
Ned Type

[Here follow The Speech of Sir William Gooch, the Humble Address of the Council, and the Governor’s Answer.]



The Speech Versyfied.
L--D have Mercy on us! — the Capitol! the Capitol! is burnt down!
O astonishing Fate! — which occasions this Meeting in Town.
And this Fate proves a Loss, to be deplored the more,
The said Fate being th’ Effect of Malice and Design, to be sure.
And yet ’tis hard to comprehend how a Crime of so flagitious a Nature
Should be committed, or even imagined, by any but an irrational Creature.
But when you consider, that the first Emission of Smoke was not from below,
And that Fires kindled by Accident always burn slow,
And not with half the Fury as when they burn on Purpose you know
You’ll be forced to ascribe it (with Hearts full of Sadness)
To the horrid Machinations of desperate Villains, instigated by infernal Madness.
God forbid I should accuse or excuse any without just Foundation,
Yet I may venture to assert — for our own Reputation,
That such superlative Wickedness never entred the Hearts of Virginians, who are the Cream of the British Nation.
The Clerks have been examin’d, and clear’d by the May’r,
Yet are willing to be examin’d again by you, and that’s fair.
And will prove in the Face of the Country, if requir’d,
That it was not by their Conduct our Capitol was fir’d.

I must add, to do ’em Justice, that the Comfort we have,
In enjoying our authentic Registers, which those Clerks did save,
Is owing to their Activity, Resolution and Diligence,
Together with Divine Providence
All which would have been in vain, I protest,
If the Wind, at the bursting out of the Flames, had not changed from East to Northwest.
Our Treasury being low, and my Infirmities great,
I would have kept you prorogu’d till the Revisal of the Laws was compleat;
But this Misfortune befalling the Capitol of the Capital of our Nation
Require your immediate Care and Assistance for its Instauration.
To press you in a Point of such Usefulness manifest,
Would shew a Diffidence of your sincere Zeal for the public Interest
For which you and I always make such a laudable Pother,
And for which we’ve so often applauded one Another.
The same public Spirit which within these Walls us’d to direct you all,
Will determine you (as Fathers of your Country) to apply Means effectual
For restoring the Royal Fabric to its former Beauty
And Magnificence, according to your Duty;
With the like Apartments, elegant and spacious
For all the weighty purposes of Government, so capacious.
Mean time the College and Court of Hustings our Weight may sustain,
But pray let us speedily have our Capitol, our important Capitol again.
The Council’s Answer.
We the King’s best Subjects, the Council of this Dominion,
Are deeply affected (as is every true Virginian)
With the unhappy Occasion of our present Meeting:
—— In Troth we have but a sorry Greeting.
We are also not a little touch’d (in the Head) with the same Weakness as your Honour’s,
And therefore think this raging Fire which consum’d our Capitol, should incite us to reform our Manners:
The best Expedient at present to avert the Indignation divine,

And nobly to express our Gratitude for the Justice, which (temper’d with Mercy) doth shine,
In preserving our Records, tho’ Red hot,
And like Brands pluck’d out of the Flames, in which they were going to pot,
Without this Expedient we shall be ruin’d quite.
Besides, This Fire puts us in Mind of New-Light;
And we think it Heav’n’s Judgment on us for tolerating the Presbyterians,
Whose Forefathers drubb’d ours, about a hundred Year-hence.
We therefore resolve to abate a little of our Drinking, Gaming, Cursing and Swearing,
And make up for the rest, by persecuting some itinerant Presbyterian.
An active Discharge of our important Trusts, according to your Honour’s Desire,
Is the wisest Project of Insurance that can be, of the Public Safety, from the Attempts of such as would set it on fire.
’Tis a Project also for advancing the Honour and Interest of our King and Nation,
And a Project for engaging Heaven’s Protection from Generation to Generation.
We take this Opportunity, that we may not be suspected of Malignity,
To congratulate you, Sir, on your Promotion to the Baronet’s Dignity;
A fresh Instance of just Regard to your long and faithful Services, we say,
Because from Carthagena your Honour came safe away.
And you lent and sent such great Assistance
   
   *One WHOLE Company.

 for reducing Canada.

The Baronet’s Reply.

   The just Sense you express for the Loss of our Capitol, which to be sure was a fatal Mishap,
   Your affectionate Concern for the Infirmities of my Honour,
   And Joy at my new Title, of which our good K—g is the Donor,
   Claim sincere Acknowledgments of Thankfulness,
   And Gratitude, for this obliging Address.
And, (lest here and hereafter we’re left in the Lurch)
   To promote true Religion, (I mean our own Church)
   I’ll heartily concur with you, and lend a few Knocks
   To suppress these confounding New Light Heterodox.
   Then if from our Sins, we also refrain,
Perhaps we may have our Capitol! our dear Capitol! our glorious Royal Capitol again.


